Moyer, C.J.,
dissenting.
{¶ 14} I respectfully dissent from the sanction imposed on respondent.
{¶ 15} The record before us demonstrates a pattern of irresponsibility on the part of respondent. He not only failed to perform the legal service he agreed to perform and failed to return his clients’ telephone calls, but also failed to return the money he took from his clients more than three years ago as a retainer for that service. Moreover, he has largely ignored the resulting disciplinary investigation and proceedings against him.
{¶ 16} The majority imposes a one-year suspension. At the end of that suspension, respondent presumably can be reinstated to the practice of law simply upon proof of restitution of $225 to his clients and compliance with the registration obligation imposed by Gov.Bar R. VI and other applicable rules adopted for the government of the bar. There will be no review of his conduct during the year of suspension. We therefore will have no assurance that his dismissive attitude regarding the rules of this court and the need to cooperate with the disciplinary process will have changed. Why should a lawyer who shows utter disregard for our system of peer review be readmitted with no review of his conduct? We owe more than that to his prospective clients.
{¶ 17} I am not confident that the public will be protected from future misconduct should respondent in fact be reinstated at the end of one year. Although respondent says he intends to discontinue the practice of law, we have no assurance that he will. He has not submitted a resignation from the practice of law as authorized by Gov.Bar R. V(ll). We should impose a sanction that provides greater assurance that respondent’s unprofessional conduct will not be repeated.
{¶ 18} I would impose an indefinite suspension in order that we may determine upon his application for readmission, should one be presented, whether respondent intends to continue practicing law in Ohio and whether he appreciates all the responsibilities that accompany a license to practice law.
O’Connor and Lanzinger, JJ., concur in the foregoing dissenting opinion.
Denise Platfoot Lacey, for relator.